DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 07/13/22.  Examiner acknowledged that claims 1 and 18 are amended; claims 8 and 10-11 are canceled.  Currently, claims 1-7, 9 and 12-18 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-7, 9 and 12-18 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein the redistribution layer comprises a plurality of further electrically conductive lines, wherein the semiconductor package further comprises a plurality of mold layer electrical contacts on a first surface of the first mold compound layer opposite a second surface of the first mold compound layer in contact with the redistribution layer; and wherein the semiconductor package also comprises one or more through mold vias extending from the first surface of the first mold compound layer to the second surface of the first mold compound layer, the one or more through mold vias configured to electrically couple the plurality of further electrically conductive lines with the one or more mold layer electrical contacts…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-7, 9 and 12-17 are allowed as being dependent on claim 1).
"…wherein the redistribution layer comprises a plurality of further electrically conductive lines, wherein the semiconductor package further comprises a plurality of mold layer electrical contacts on a first surface of the first mold compound layer opposite a second surface of the first mold compound layer in contact with the redistribution layer; and wherein the semiconductor package also comprises one or more through mold vias extending from the first surface of the first mold compound layer to the second surface of the first mold compound layer, the one or more through mold vias configured to electrically couple the plurality of further electrically conductive lines with the one or more mold layer electrical contacts…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 18.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Kamgaing (US 2016/0020165).
Kamgaing discloses an antenna package having an IC including a first and second layer with one or more antenna elements couple with the second layer.  However, Kamgaing fails to disclose wherein the redistribution layer comprises a plurality of further electrically conductive lines, wherein the semiconductor package further comprises a plurality of mold layer electrical contacts on a first surface of the first mold compound layer opposite a second surface of the first mold compound layer in contact with the redistribution layer; and wherein the semiconductor package also comprises one or more through mold vias extending from the first surface of the first mold compound layer to the second surface of the first mold compound layer, the one or more through mold vias configured to electrically couple the plurality of further electrically conductive lines with the one or more mold layer electrical contacts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844